Title: From Benjamin Franklin to [Gaspard-Bonaventure-Timothée Ferry], 14 June 1783
From: Franklin, Benjamin
To: Ferry, Gaspard-Bonaventure-Timothée


          
            Sir,
            Passy June 14th, 1783
          
          I received some time since the Letter you honour’d me with, containing your Hypothesis
            for explaining the Shock given by the electric Bottle, on which you seem to desire my
            Opinion. It is many Years since I was engag’d in those pleasing Studies, and my Mind is
            at present too much occupied with other and more important Affairs to permit my
            returning to them.— I cannot therefore examine your ingenious Hypothesis with the
            Attention it appears to merit.— You will find in a Letter of mine to Dr. Lining dated
            March 18. 1755, that I abandoned my
            Hypothesis of the greater Density of Glass in the Middle than near its Surfaces, as
            contributing to produce the Effect; because I found the Effect to be the same after I
            had ground that part away. And I think you might likewise try yours by an easy
            Experiment. Take a Plate of Lead 12 Inches square, cover one of its sides with a Coat of
            Bees Wax about one Line thick; upon that apply closely a thin Plate of Lead 8 Inches
            square, so as to leave a Margin of two Inches all round.— Electrify this Composition of
            Lead & Wax, and try if you can receive a Shock from it; if not, you may draw from
            thence a farther Argument to support your Hypothesis, because the Wax tho’ a Non
            Conductor is not elastic, any more than pure Lead. I see you are endow’d with a Genius
            for the Study of Nature and I would recommend it to you to employ your time rather in
            making Experiments than in making Hypotheses & forming imaginary Systems, which we are all too apt to please ourselves with till
            some Experiment comes, & unluckily destroys them.— Wishing you Success in your
            Enquiries, I have the Honour to be, Sir,
        